DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
  Response to Amendments/Arguments
Claims 1-14, 16-21 are pending. Claims 1, 2, 18 and 21 are currently amended.  The remarks in combination with the claim amendments are persuasive and the rejections are withdrawn. In particular, the amendments to the claims have overcome the rejections to Claims 1, 2, 6, 7, 10, 11,  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurg (US 4157170) in view of Iino (US 4071220); and in the alternative in further view of Holec (US 5205536); Claims  3-5, 8, 9 18-19,  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurg in view of Iino (and in the alternative in view of Holec) as applied to claim 1 above and further in view and Zinnai (US 4258901). 

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  claim 12 is allowable for the reasons previously indicated in the final action mailed on 9/21/2020.  With regard to claims 1 and 18, the prior art fails to disclose or render obvious the following: “the radial offset is configured to block contact between the first straight angled portion and the ball such that the first straight angled portion does not contact the ball while the ball valve is in a closed position with the first unitary annular seat downstream such that a first pressure in a first passage on a first side of the ball adjacent to the first unitary annular seat is less than a second pressure in a second passage on a second side of the ball opposite from the first unitary annular seat, and the first unitary annular seat is configured to self-relieve” in combination with the other limitations set forth in the respective independent claims, and in consideration of applicants remarks on page 10 and first full paragraph page 11 of the response filed on 2/22/2021 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753